Citation Nr: 1309205	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-49 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, prior to October 11, 2010, and a disability rating in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from January 2001 to August 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, mailed to the Veteran in November 2007.  The rating decision granted the Veteran's claim of entitlement to service connection for a lumbar spine disability (then characterized as lumbosacral strain and currently characterized as degenerative arthritis of the lumbar spine), and assigned the same an initial 10 percent disability rating, effective September 1, 2005.  

By a December 2010 rating decision of a Decision Review Officer (DRO), the disability rating assigned to the Veteran's lumbar spine disability was increased to 20 percent, effective October 11, 2010.  As the 20 percent disability rating is less than the maximum available rating, and as there remains a period of time during which the 20 percent disability rating was not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ did not explicitly note the basis of the prior determination or note the elements of the claim denied by the Agency of Original Jurisdiction (AOJ) that were lacking.  However, there is no prejudice to the Veteran, as the Veteran's attorney specifically provided argument as to the benefit sought.  The Veteran's attorney specifically denied that the Veteran's condition had worsened or that they sought a new examination.  The VLJ specifically elicited testimony from the Veteran as to his lumbar spine pain.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  The Board notes further, that effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the AOJ do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).


FINDINGS OF FACT

1.  Prior to October 11, 2010, the Veteran's lumbar spine disability was manifested by forward flexion limited to 80 degrees; without favorable or unfavorable ankylosis of any part of the spine, neurological impairment beyond that of his radiculopathy of the bilateral lower extremities, or incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  Since October 11, 2010, the Veteran's lumbar spine disability is manifested by forward flexion limited to 30 degrees; without unfavorable ankylosis of any part of the spine, neurological impairment beyond that of his radiculopathy of the bilateral lower extremities, or incapacitating episodes of IVDS.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2010, the criteria for a disability rating in excess of 10 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

2.  Since October 11, 2010, the criteria for a rating of 40 percent, and no more, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA examinations in July 2007, May 2008, and October 2010.  In this regard, the Board notes that the Veteran, at the time of his Board hearing, asserted that he felt "pushed" by the VA examiner in October 2010, and that he, in essence, demonstrated more range of motion of the lumbar spine that what was normal for him.  The VLJ and the Veteran discussed that the private chiropractic assessment dated near in time to the October 2010 VA examination contained range of motion results more indicative of the Veteran's ability.  There is no evidence, and the Veteran does not assert otherwise, that the October 2010 VA examination report is deficient in any other manner.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail, with the exception of the above-described issue remedied by the inclusion of the private assessment.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, the Veteran's service treatment records and all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Disability Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

By the October 2007 rating decision on appeal, the Veteran's lumbar spine disability was initially rated as 10 percent disabling, effective September 1, 2005; and by a December 2010 rating decision, the disability rating was increased to 20 percent, effective October 11, 2010.  The Veteran's lumbar spine disability is currently rated under (Diagnostic Code) DC 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242.

However, under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2012). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id, Note 2.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria.  Id, Note 1.  The Board notes here that by a December 2010 rating decision, the Veteran was granted service connection for radiculopathy of the right and left lower extremities, to include as secondary to his lumbar spine disability.  The Veteran, as discussed at the Board hearing, is only appealing the issue of entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, prior to October 11, 2010, and a disability rating in excess of 20 percent thereafter.  Thus, further discussion of his radiculopathy of the bilateral lower extremities is not required.  In this regard, as discussed below, there is no lay or medical evidence of neurological manifestations of the lumbar spine disability affecting any other extremities, or bowel or bladder impairment, or any other neurological impairment prior to or since October 11, 2010; and the Board finds that further consideration of the rating criteria contemplating such is thus not required.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id.   However, as discussed below, while the Veteran reports being incapacitated and spending days in bed during flare-ups of lumbar spine pain, there is no evidence that any of the Veteran's treatment providers prescribed bedrest for any length of time, prior to or since October 11, 2010; and the Board finds that further consideration of the rating criteria contemplating IVDS is thus not required.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  However, as discussed below, the Veteran's limitation of motion is compensable both prior to and since October 11, 2010; and the Board finds that further consideration of DCs 5003 and 5010 is thus not required.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R.         § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
The Board now turns to the lay and medical evidence of record dated prior to October 11, 2010, and an analysis of whether an increased disability rating is warranted.

Private chiropractic treatment records dated from September 2005 to December 2005 indicate that the Veteran presented with lumbar spine pain and spasm, and was treated with adjustments and exercises.  

On VA spine examination in July 2007, the Veteran complained of progressively worse and constant low back pain, with distribution to the lower extremities.  He described such as a combination of a dull ache and sharp and shooting pain, aggravated by prolonged sitting, squatting, walking, and bending.  He denied flare-ups, physician-prescribed bedrest in the past 12 months, the need for assistive devices, and bladder and bowel impairment.  He reported that he saw a private chiropractor on occasion and treated his pain with over-the-counter medication.  He reported that played basketball on occasion and was able to drive for three hours before needing to stop for a rest, and that he was a full-time student.  He was independent in all activities of daily living.  Physical examination revealed a normal gait, the ability to walk on toes and heels, good tandem walking, normal muscle strength and coordination, and normal lumbar lordosis; without muscle atrophy or dystrophy, tenderness, weakness, or spasm.  He demonstrated forward flexion to 80 degrees and extension to 30 degrees, and left and right lateral flexion and rotation to 30 degrees each, all without pain.  Repetition of motion did not change his range of motion.  The examiner noted that it would be speculative to report as to whether there would be weakness, incoordination, lack of endurance, or decreased motion during a flare-up.  Sensation was intact to pain, light touch, vibration, and position to both lower extremities.  Ankle and knee jerks were normal.  Straight leg raising caused pain.  X-ray examination revealed mild disc space narrowing at L5-S1.  He was diagnosed with lumbosacral strain.

On VA spine examination in May 2008, the Veteran complained of progressively worse and constant discomfort in the low back, worse during flare-ups.  He complained of sharp pain radiating to the lower extremities.  He described his pain as moderate, dull, and "achy," and rated such as a two or three on a 10-point pain scale and 10 during a flare-up, precipitated by increased activity and relieved by ice, adjustment, and pain medication.  He reported that during a flare-up, occurring once every three months and lasting for three days, he was incapacitated and had decreased range of motion.  He reported that he used prescription medication and transcutaneous electrical nerve stimulation (TENS) units and saw a private chiropractor.  There was no history of urinary or bladder abnormalities, and no numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and dizziness. There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He presented without assistive devices and was able to walk almost one mile.  Physical examination revealed pain with motion and tenderness; without spasm, atrophy, guarding, weakness, or abnormal spine curvature.  He had a normal gait.  Motor, sensory, and reflex examinations were normal.  There was no ankylosis.  He demonstrated forward flexion to 90 degrees, with pain at 80 degrees; extension to 30 degrees, with pain at 30 degrees; and right land left lateral flexion and rotation to 30 degrees, with pain at 30 degrees.  He demonstrated pain after repetitive motion, without additional loss of motion.  The Veteran reported that he worked full-time and lost 10-12 hours each month from work to attend doctor's appointments; and complained of pain, decreased mobility, manual dexterity, and problems with lifting and carrying.  His disability had no effects on his ability to feed, bathe, dress, toilet, and groom; mild effects on his ability to shop; moderate effects on his ability to do chores, exercise, and participate in recreation; and severe effects on his ability to travel and participate in sports.  He was diagnosed with focal right paracentral and right subarticular herniation with annular tear at L5-S1 and disc space narrowing, on private magnetic resonance imaging (MRI) dated in March 2008.

In a July 2008 statement, the Veteran reported that he had a pinched nerve and arthritis in his back and spent considerable funds to obtain private chiropractic treatment.  He reported that when aggravated, his pinched nerve required him to spend three days in bed.  

Private treatment records dated in August 2010 indicate that the Veteran complained of aching low back pain, described as stiff and tight and radiating into the legs and hips, and rated as a four on a 10-point pain scale, with pain at 10 at its worst.  He reported that his low back pain was precipitated by lifting while playing golf, climbing out of his vehicle, walking, driving, kneeling, squatting, standing, reaching, and sitting, and relieved by rest.  Physical examination revealed lumbar hydrolordosis, inflammation of the complete spine, and tenderness.  He had decreased flexion and extension, with pain.  Straight leg raising was negative and heel-walk was positive on the right; and Kemp's test was positive for local low back pain for possible muscle spasm or facet capsulitis.  Motor, reflex, and vascular examinations were unremarkable and there was decreased sensation on the left at the L5 level.  The Veteran was diagnosed with lumbar joint dysfunction, sacral joint dysfunction, radiculitis/neuritis, myalgia, and lumbar facet syndrome.  MRI and nerve conduction studies were ordered.  Private nerve conduction studies dated in August 2010 revealed only chronic right L5-S1 radiculopathy.  

Based on the evidence of record, the Veteran's lumbar spine disability does not warrant a disability rating in excess of 10 percent prior to October 11, 2010.  As noted above, to warrant a higher disability rating that the 10 percent disability rating assigned, 20 percent, under the General Rating Formula, the Veteran's lumbar spine disability would need to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

On VA examination in July 2007, he demonstrated forward flexion to 80 degrees and combined range of motion to 230 degrees; and on VA examination in May 2008, he demonstrated forward flexion to 90 degrees and combined range of motion to 240 degrees.  Thus, his forward flexion was greater than 60 degrees and his combined range of motion was greater than 120 degrees prior to October 11, 2010.  While there were complaints and findings of spasm and hydrolordosis, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, while there no was no evidence of more severe limitation of motion, there was also no evidence of favorable ankylosis of the entire thoracolumbar spine, as is contemplated for a 40 percent disability rating; unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent disability rating; or evidence of unfavorable ankylosis of the entire spine, as is required for a 100 percent disability rating.  Thus the General Rating Formula may not serve as a basis for an increased disability rating prior to October 11, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  However, in this case, there is no indication that pain, due to disability of the lumbar spine, results in functional loss greater than that contemplated by the 10 percent disability rating.  38 C.F.R. §§ 4.40, 4.45.  Significantly, there is no additional limitation of motion found on physical examination after repetitive motion.  While the Veteran has reported pain, fatigue, and weakness, and complained of severe pain during a flare-up, there is no indication that he has functional loss that most closely approximates the next level of disability, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Thus, the Board finds that the currently assigned 10 percent disability rating already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca prior to October 11, 2010. 

In sum, the Board finds that the evidence demonstrates that, prior to October 11, 2010; the Veteran meets the criteria for a 10 percent disability rating for his lumbar spine disability, and a disability rating in excess of 10 percent is thus denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board now turns to the lay and medical evidence of record dated since October 11, 2010, and an analysis of whether an increased disability rating is warranted.

During private chiropractic assessment on October 11, 2010, the Veteran reported moderate to severe low back pain, after trying to do some yard work, which caused spasm and increased pain.  He reported that he had to lie down to relieve his low back pain, and such was increased by sitting and climbing steps.  Physical examination revealed an antalgic lean, lumbar hydrolordosis, tenderness, guarding, and a weak toe walk on the right.  There was no scoliosis, hyperlordosis, use of assistive devices, limp, or abnormal heel-walk, and the Veteran was able to squat fully.  He demonstrated forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 15 degrees, with pain on each motion.  Reflex and muscle examinations were normal, and there was decreased sensation at the L5.  Kemp's testing was positive and straight leg raising was negative, bilaterally.  The chiropractor noted that the Veteran had instability, and was prone to frequent exacerbations and acute pain episodes.  He opined that the Veteran was unable to engage in jobs with medium to high physical demands, and unable to sustain heavy workloads; and that he was unable to negotiate his symptoms and unable to manage and control his symptoms such that he would perform safely in a competitive employment setting.   

On VA examination on October 28, 2010, the Veteran complained of progressively worse low back pain, with numbness and tingling in the bilateral lower extremities.  He reported that his pain was constant, and achy-to-sharp in nature, rated as a three on a 10-point pain scale.  He reported that he had flare-ups, lasting two days, once a month, and rated such pain as a 10.  He noted that such rendered him incapacitated and were precipitated by increased activity and relieved by ice, rest, and over-the-counter medication.  He reported poor response to his treatment of chiropractic care, physical therapy, and home exercise.  There was no history of urinary or bladder abnormalities, and no numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and dizziness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  Physical examination revealed a normal gait and posture, with guarding, pain with motion, and tenderness; without abnormal spine curvatures, spasm, atrophy, ankylosis, or weakness.  The Veteran demonstrated forward flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion and rotation to 20 degrees, with pain on each motion.  There was pain following repetitive motion, without further limitation of motion.  Reflex and motor examinations were normal, and the sciatic nerve, bilaterally, was affected.  The Veteran reported that he was working, full-time, and had lost five days of work due to his back condition, and complained of pain and decreased mobility, manual dexterity, and strength, and problems lifting, carrying, and reaching.  He reported that he had to hire someone to do his yard work.  

Private treatment records dated from November 2010 to September 2011 do not include results of physical examination, but include the Veteran's complaints and treatment history of adjustments and exercises.  During this time period, the Veteran complained of low back soreness, with leg pain, and reported that he had been golfing a lot and experienced increased pain in June 2011 while helping his parents move furniture and lift boxes while moving.  He reported that a brace was helping.  He complained that he was unable to sit for long periods of time.  In September 2011, he demonstrated forward flexion to 45 degrees and extension to 20 degrees.  He was on full duty status at work.  

At the time of his January 2013 Board hearing, the Veteran's private attorney asserted that the Veteran's condition had not worsened since the most recent VA examination and that a new examination was not required.  She described the basis for the Veteran's December 2010 grant of an increased disability rating, to 20 percent.  She pointed out that the AOJ assigned the 20 percent disability rating, contemplating the 40 degrees of forward flexion the Veteran demonstrated on VA examination on October 28, 2010, and yet assigned an effective date of October 11, 2010, the date of the private chiropractic assessment where the Veteran demonstrated 30 degrees of forward flexion.  She argued that as the Veteran demonstrated 30 degrees of forward flexion, his disability warrants a 40 percent disability rating.  The Veteran reported that he felt "pushed" by the VA examiner and experienced pain, and thus the range of motion demonstrated on October 28, 2010, was not representative of his true ability.  He asserted that the results of the October 11, 2010, private chiropractic assessment more accurately represented his motion.  He reported that some days, his pain is worse than on other days.  

Based on the evidence of record, the Veteran's lumbar spine disability warrants a disability rating of 40 percent, and no more, since October 11, 2010.  As noted above, to warrant a higher disability rating than the 20 percent disability rating assigned, 40 percent, under the General Rating Formula, the Veteran's lumbar spine disability would need to be manifested by unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

During private chiropractic assessment on October 11, 2010, the Veteran demonstrated forward flexion to 30 degrees, on VA examination on October 28, 2010, he demonstrated forward flexion to 40 degrees, and during private chiropractic treatment in September 2011, he demonstrated forward flexion to 45 degrees.  Thus his forward flexion was 30 degrees or less on October 11, 2010.  As discussed above, the Veteran asserted during his Board hearing that the results of range of motion testing in the October 11, 2010, private chiropractic assessment are more indicative of his ability, and that he felt "pushed" and in pain during the VA examination.  The Veteran did not offer any testimony as to the 45 degrees of forward flexion he demonstrated in September 2011.  Thus, resolving all doubt in the Veteran's favor, and considering 38 C.F.R. § 4.7, the Board finds that as he demonstrated 30 degrees or less of forward flexion on October 11, 2010, the General Rating Formula may serve as a basis for an increased disability rating of 40 percent, and no more, since October 11, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

There is no evidence that a disability rating in excess of 40 percent is warranted.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent disability rating, or unfavorable ankylosis of the entire spine, as is required for a 100 percent disability rating.  Thus, the General Rating Formula may not serve as a basis for a disability rating in excess of 40 percent since October 11, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  However, in this case, there is no indication that pain, due to disability of the lumbar spine, results in functional loss greater than that contemplated by the 40 percent disability rating.  38 C.F.R. §§ 4.40, 4.45.  Significantly, there is no additional limitation of motion found on physical examination after repetitive motion.  While the Veteran has reported pain, fatigue, weakness, and complained of severe pain during a flare-up, there is no indication that he has functional loss that most closely approximates the next level of disability, unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the currently assigned 40 percent disability rating already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca since October 11, 2010. 

In sum, the Board finds that the evidence demonstrates that, since October 11, 2010, the Veteran meets the criteria for a 40 percent disability rating, and no more, for his lumbar spine disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his back condition.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted, however, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

As to the periods both prior to and since October 11, 2010, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability, productive of the symptoms reported by the Veteran and recorded during VA treatment and examination and private treatment and assessment.  Such symptoms include pain, tenderness, weakness, guarding, spasm, weakness, and decreased motion, as well as spinal curvature, antalgic lean, fatigue, and sciatic nerve involvement.  The Veteran has not reported, and there is no medical evidence of symptoms outside of the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  While the private chiropractor, in October 2010, opined that the Veteran was unable to engage in jobs with medium to high physical demands, and unable to sustain heavy workloads; and that he was unable to negotiate his symptoms and unable to manage and control his symptoms such that he would perform safely in a competitive employment setting, the evidence demonstrates that the Veteran is currently employed, and has not asserted that his lumbar spine disability renders him unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

An initial disability rating in excess of 10 percent for a lumbar spine disability, prior to October 11, 2010, is denied.

A disability rating of 40 percent, and no more, for a lumbar spine disability, from October 11, 2010, is granted, subject to the laws and regulations governing monetary awards.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


